Citation Nr: 1309374	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right hip.

2.  Entitlement to service connection for degenerative joint disease of the left hip, claimed as secondary to the right hip disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  He also had service in the in the Montana Air National Guard, including a period of active duty for training (ACDUTRA) from January 24, 2000 to January 28, 2000.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  

In December 2007, the Veteran and his spouse testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The case was previously before the Board and the claims were denied in a December 2008 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the Board's December 2008 decision and remanded the claims to the Board for actions consistent with its order.  In effectuating the remand, the Board dispatched the claim for evidentiary development in September 2011 and August 2012.  The Board finds that there was substantial compliance with the prior remand directives in obtaining an adequate VA examination containing a nexus opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
FINDINGS OF FACT

1.  A right hip disorder did not manifest during active duty.

2.  The Veteran served for a period of less than 90 days during his period of ACDUTRA (active service).

3.  A right hip disorder did not manifest during ACDUTRA (active service).

4.  A left hip disorder did not manifest during active duty.

5.  A left hip disorder did not manifest during ACDUTRA (active service).

6.  A left hip disorder is not shown to have been caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW


1.  A right hip disorder, to include degenerative joint disease (arthritis), was not incurred in or aggravated by active duty and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309.

2.  A right hip disorder, to include degenerative joint disease, was not incurred in or aggravated by ACDUTRA (active service).  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A left hip disorder, to include degenerative joint disease, was not incurred in or aggravated by active duty and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  A left hip disorder, to include degenerative joint disease, was not incurred in or aggravated by ACDUTRA (active service).  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  A left hip disorder, to include degenerative joint disease, is neither proximately due to, the result of, nor aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2005, July 2005, and January 2006, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for right and left hip disorders.  The letters included discussion of entitlement on a direct and secondary basis.  The letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the letters sent to the Veteran complied with this requirement.

The Veteran was notified of all other elements of the Dingess notice in correspondence dated in March 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records from his period of active duty service and all of the identified post-service VA treatment records.  VA also obtained all treatment records from the Veteran's National Guard unit.  However, specific records pertaining to a January 2000 examination at the Malmstrom Air Force Base hospital have not been obtained and associated with the record.  

In July 2005, the RO requested the outstanding Malmstrom Air Force Base clinic records.  A September 2005 Report of Contact shows that the RO contacted the Malmstrom Air Force Base clinic in an effort to obtain the outstanding records.  An employee at Malmstrom indicated that the only records that they had for the Veteran were some prescriptions for Tylenol and some x-rays, and that there was no paperwork pertaining to the Veteran.  An August 2006 VA memorandum associated with the claims file indicated that the December 2005 VA examiner contacted the Malmstrom Air Force Base clinic and was told that there were no records of treatment pertaining to the Veteran.  In August 2006, the RO informed the Veteran of the unsuccessful efforts made to obtain the Malmstrom records and notified him that he should send complete copies of any records that he had in his possession or provide authorization to release the records from any alternative sources.

In August 2006, the RO sent another request to Malmstrom Air Force Base for any x-ray reports or prescription records dated on January 27, 2000 or shortly thereafter.  A negative response from Malmstrom Air Force Base was received in September 2006.  The Veteran was notified of the unsuccessful attempt to obtain the records in January 2007.  He was again notified him that he should send complete copies of any records that he had in his possession or provide authorization to release the records from any alternative sources.  He was also provided a list of examples of alternate forms of evidence, to include, but not limited to statements from service medical personnel, "buddy" certificates or affidavits, etc.

In January 2007, the Veteran reported that he contacted Malmstrom Air Force Base to obtain his records and he was informed that his records were sent to the Montana Army National Guard.  He related that he called the Human Resource Assistant at Fort Harrison Army National Guard Headquarters and he was informed that all service treatment records were sent to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  

In February 2007, the RO submitted a request to NPRC for the Veteran's "regular" National Guard service treatment records, as well as any clinical or treatment records from Malmstrom Air Force Base dated from January to February 2000 pertaining to a fall with shoulder, hip, and rib injuries.  In a May 2007 response, NPRC notified the RO that the Veteran's service treatment records were previously mailed to VA in August 1969.  There were no additional service treatment records on file.  Additionally, NPRC reported that clinical records pertaining to treatment at Malmstrom Air Force Base in 2000 were not retired to NPRC.

In February 2007, the RO also sent a request for any available records to the Montana National Guard.  In a February 2007 response, the Human Resource Non-Commissioned Officer at Joint Force Headquarters- Montana indicated that she sent partial records because the Veteran's file was incomplete.  She recommended contacting St. Louis for a complete copy of the records.  

In a May 2007 letter, the RO notified the Veteran of the unsuccessful attempt to obtain the records in January 2007.  He was again notified him that he should send complete copies of any records that he had in his possession or provide authorization to release the records from any alternative sources.  In response to the letter, in May 2007, the Veteran submitted a statement dated in August 2006 in which he stated that he did not have any records of his January 2000 treatment at the Malmstrom Air Force Base clinic.  He also submitted a statement dated in May 2007 written by his son-in-law to support his claim.  

Because some of the Veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened in this case.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

VA's duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA examinations pertaining to his claimed hip disorders in December 2005 (with addendums provided by the examiner in February 2006 and August 2006), September 2011, and October 2012.

In the November 2010 memorandum decision, the Court found that the December 2005 VA examination with the February 2006 addendum reports that the Board relied on in its vacated December 2008 decision were inadequate because the examiner's opinion was based on an inaccurate factual premise.  In August 2011, the Board remanded the claims for another VA examination in compliance with the memorandum decision.  The Veteran was afforded a VA examination in September 2011; however, as discussed in the August 2012 remand, the Board found that the September 2011 VA examination was also inadequate because it did not "expressly address the questions posed in the Board's 2011 remand."  Therefore, the Board instructed that the Veteran be scheduled for another VA examination. 

An October 2012 VA examination was performed which addressed the August 2012 remand directives.  As shown below, the RO/AMC substantially complied with these remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall.) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Finally in this regard, during the December 2007 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for a bilateral hip disorder are thus ready to be considered on the merits.


Laws and Regulations

As an initial matter, the Board notes that the Veteran is a recipient of the Combat Medical Badge for his service during the Vietnam era.  However, the Veteran's claims of entitlement to service connection for a bilateral hip disorder stem from an accident that he contends occurred in January 2000 while he was engaged in active duty for training as part of his reserve service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In the instant case, the Veteran had less than 90 days of service during the period of service that he contends he injured his right hip. 

Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), determined that when a veteran satisfies the requirements for a "chronic disease" shown in service (or within the presumptive period under 38 C.F.R. § 3.307), then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Federal Circuit decision provided:

..if a veteran prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establishes service connection for the chronic disease.  By treating all subsequent manifestations as service connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Id.

In addition, the Federal Circuit noted that 38 C.F.R. § 3.303(b) provides an alternative method of establishing service connection for a "chronic disease," such as arthritis.  The Federal Circuit provided:

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for a chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  See Walker, supra.  

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Board will address the issue of whether a claimed disability resulted from disease or injury incurred in or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA where such a theory is raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  In this case, the record contains Montana Air National Guard orders that show that the Veteran was called to active duty for training from January 24, 2000 to January 28, 2000.  

Factual Background and Analysis

Initially, the Board notes that it is not established or claimed that the Veteran's hip disabilities were manifest during his period of active duty from November 1966 to October 1968.  The Board also notes that arthritis was not manifest within one year of separation from his period of active duty.  Rather, an October 1968 separation examination disclosed that the lower extremities were normal and the Veteran reported that his health was good.  He also denied a history of arthritis and lameness.  In the absence of disease or injury during his period of active duty and no evidence otherwise linking the pathology to service or the presumptive period, service connection is not warranted based upon the period of active duty.

The Veteran contends that he slipped and fell on ice and injured his right hip during a period of ACDUTRA with his National Guard unit in January 2000.  He asserts that he developed a left hip disorder secondary to his right hip disorder.

At the outset, the Board notes that the Veteran is currently service-connected for degenerative changes in his right shoulder, evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, in relation to the January 2000 fall.  Because he is service-connected for a disability based upon the period of ACDUTRA from January 24, 2000 to January 28, 2000, he is a veteran of the period and the service is active service.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  See also Mercado-Martinez, 11 Vet. App. at 419.

January 2000 Montana Air National Guard orders that show that the Veteran was called to active duty for training from January 24, 2000 to January 28, 2000.  Because the Veteran had less than 90 days of ACDUTRA (active service in this case) in January 2000, he is not entitled to the one year presumption of service connection for arthritis.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

A January 27, 2000 service treatment record shows that the Veteran presented to the 120th U.S. Air Force Clinic after falling on ice.  He appeared to be in no acute distress.  He was walking and complained of pain in his right shoulder across his back to his right scapula and down to the lower section of his ribs.  He denied shortness of breath, loss of consciousness, hitting his head, neck pain, or back pain.  The examiner noted that an appointment was made at the Malmstrom Air Force Base clinic for an evaluation to rule out muscle strain and a fractured rib.  

A January 28, 2000 Line of Duty (LOD) Determination indicates that the Veteran was on duty from January 24, 2000 to January 28, 2000.  The examining medical authority noted that the injury, specifically muscle strain, was incurred on January 27, 2000, while the Veteran was walking across a street and slipped on an icy road.  He fell backwards and landed on his right side and hip, injuring his right shoulder and right rib cage.  He subsequently stood up, walked to the safety office, reported the injury to his supervisor, and was transported to the 120th U.S. Air Force Clinic for evaluation.  He was treated by an active duty medical officer at Malmstrom Air Force Base who excused him from duty until February 5, 2000 due to the injuries sustained in the fall.  It was determined that the Veteran's injury was sustained in the line of duty as he was on annual training at the time of the mishap and his actions were in the line of duty at the time of the mishap.  

A March 2000 physical profile report shows the Veteran's lower extremities were considered to possess a high level of fitness, indicated by a rating of "1" in a PULHES report.  See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

In a January 2002 VA treatment note, the Veteran complained of low back pain after a dog tried to attack him while he was walking his U.S. postal service route.  

In an April 2002 VA treatment note, the Veteran reported that he was treated by a private physician for his low back pain in relation to a Workers' Compensation claim.  He stated that the physician told him that his sacroiliac joint slipped and caused his low back pain.

A May 2002 VA CT scan of the lumbar spine revealed changes of lumbar spinal stenosis at L4-5.

A November 2002 VA treatment provider evaluated the Veteran for complaints of low back pain and diagnosed spinal stenosis.

In a June 2005 statement, the Veteran reported that he injured his right shoulder, hips, ribs, and back when he slipped in January 2000.  He reported that he was taken to the Malmstrom Air Force Base hospital after the fall and x-rays were taken of his ribs.  He indicated that he thought his fall was the cause of his hip disorders and stated that he had loss of movement and pain in his hips since the fall.  

In a June 2005 statement, the Veteran's wife stated that the Veteran slipped and fell on some ice in January 2000, and he had broken some ribs and injured his right shoulder.

In an August 2005 VA treatment note, the examiner noted that the Veteran mentioned his January 2000 fall during ACDUTRA and inquired about a relationship between the fall and his back pain.  However, the Veteran reported that his low back pain did not bother him until he was attacked by a dog while walking his postal service route.  He also reported that he had given up his walking route and he was on a driving route due to his back pain.  

A December 2005 VA examination report indicates that an x-ray study of the bilateral hips showed early degenerative changes.  During the examination, the Veteran stated that his bilateral hip pain began after he fell on ice during ACDUTRA with the National Guard.  He reported that he fell flat on his back and broke three ribs in the fall.  He noted that he worked for the U.S. Postal Service delivering mail by vehicle and that he walked approximately two miles per day.  He stated that he dislocated his hips, but he was unable to relate when or how the dislocation(s) occurred and whether it was both hips or just one hip.  On examination, his gait was uneven and he favored his left leg.  He complained of low back pain during hip range of motion testing.  The examiner noted that she reviewed the January 2007 LOD determination and the records associated with the claims file.  She noted that there was no evidence of an examination or x-rays from Malmstrom Air Force Base and she was unable to provide an opinion without the records. 

In a February 2006 VA examination addendum, the VA examiner indicated that no additional records pertaining to the Veteran's January 2000 fall were obtained and associated with the record.  The examiner stated, "Additionally there is no record of said fall."  The examiner opined that if the Veteran had fallen flat on his back, as he stated during the examination, it would not likely have caused bilateral hip trauma.  The examiner stated that the early degenerative disease of the hips shown on x-ray was more likely than not age-related.  

In an August 2006 VA examination addendum, the examiner noted that her previous note was incorrect where she stated that there was no record of the January 2000 fall.  In fact, she stated, there was a record of the initial fall, but the reported follow-up examination conducted at the Malmstrom Air Force Base clinic was not available.  She reported that in order to provide an opinion, a copy of the examination report was necessary.  Therefore, in the absence of any documented treatment at the Malmstrom Air Force Base clinic, she stated that it would be speculative to conclude that the Veteran's right and left hip injuries were related to the January 2000 fall during ACDUTRA.

In an August 2006 statement, the Veteran reported that he was not provided with any records of his treatment at the Malmstrom Air Force Base clinic following his January 2000 fall.  He stated that he was told that he had three broken ribs, a right shoulder injury, and a bilateral hip injury.  He stated that since the fall, his condition was getting progressively worse and he was unable to perform a lot of activities that he used to.  He stated that it was "getting to the point where [he] may not be able to function well enough to continue doing [his] job."  

In a May 2007 statement, M. S. M., the Veteran's son-in-law, reported that the Veteran fell in January 2000 during a period of ACDUTRA with the Montana Air National Guard.  He stated that the Veteran was treated at Malmstrom Air Force Base for broken ribs and a shoulder injury.  He indicated that he accompanied the Veteran to several appointments at the VA Medical Center (VAMC) and heard the physician ask the Veteran how his hips felt.  

During a December 2007 videoconference hearing, the Veteran testified that after his fall in January 2000 he was taken to the National Guard clinic and then transferred to the Malmstrom Air Force Base hospital.  He reported that x-rays were taken at the Malmstrom hospital and he was told that he had three broken ribs on his right side and he injured his right shoulder.  He was provided with a sling and pain medication.  He stated that several days after the fall when his pain began to ease in the rib area, he began to notice that his hips were sore.  

During a September 2011 VA examination, the Veteran reported that he injured his hips during the January 2000 fall.  The examiner opined that there was no current bilateral hip disorder despite noting the Veteran's complaint of "sore hips."  An x-ray study of the hips was negative for objective findings.  Despite the examiner's determination that the Veteran had no current bilateral hip disorder, she opined that the Veteran experienced degenerative joint disease and opined that it was "less likely as not" that the disorder was caused by the January 2000 fall.  The examiner noted that there was no treatment for hip complaints in the record and x-rays and examination were negative for objective findings.  She noted that spinal stenosis was "at least as likely as not the cause of [the Veteran's] low back and hip pain."  

An October 2012 VA examination report included x-ray findings that showed bilateral hip degenerative spurring in both hips.  X-rays of the bilateral sacroiliac joints were unremarkable.  During the examination, the Veteran reported that his hips began hurting after he fell on his right side when he slipped on ice in January 2000.  He reported that his right hip hurt first and his left hip began hurting approximately one year later.  On examination, the Veteran had localized tenderness or pain to palpation of both hips and he complained of pain on movement in both hips.  The diagnosis was degenerative arthritis of the bilateral hips.

The examining physician noted that she had reviewed the claims file.  She opined that it was "less likely than not" that the Veteran's bilateral hip degeneration, in the form of spurs only (no joint space loss), had a causal origin in the January 2000 fall.  She noted that such a fall causes self-limiting, acute, and transitory injury "expected to cause temporary limitations" that are "not chronic."  Moreover, she opined that such a fall cannot lead to degenerative spurring in the impacted joint.  She also stated that the fall could not cause spurring opposite joint due to the right hip disorder.  She stated that the Veteran's bilateral spurring was consistent with aging.  

The physician noted that on examination, the Veteran did not describe hip pain; rather, he described only right-sided sacroiliac pain.  She also noted that the x-rays of the sacroiliac joints were unremarkable.  She reported that chronic sacroiliac joint pain, or sacroiliitis, does not cause bilateral hip spurs.  She also opined that the Veteran's chronic sacroiliitis was less likely than not caused by the January 2000 fall on ice.  She noted that sacroiliac pain is a common condition that has many causes, such as posture and physical condition status; and it was not caused by a single, remote, minor injury, such as the Veteran's fall in January 2000.  

The Board finds that a preponderance of the evidence is against a finding that the degenerative joint disease of the bilateral hips is related to his January 2000 fall during a period of ACDUTRA (active service).

The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, such as his January 2000 fall on ice during ACDUTRA. He is also competent to report that he was told he had a bilateral hip injury during evaluation following the January 2000 fall.  Additionally, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, the Veteran is competent to report that he fell and injured either one or both of his hips.  He is also competent to report that he has had symptoms since the event.  See Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  However, the Board notes that service treatment records dated in January 2000 document other problems, but no reference is made to pathology of the right hip or both hips, other than that he landed on the right hip.  Rather, there is a prolonged period between the purported injury and the first reported symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the lack of notation of a medical condition or symptoms where such notation would normally be expected is for consideration.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In addition, the Veteran is inconsistent when reporting the onset of symptoms.  At times he has reported an onset one year after service, and at other times, he has implied that he has had symptoms since the in-service event.  Further, to the extent that the Veteran reports that he was told he had a hip injury relating to the January 2000 fall, a relationship between the claimed hip injury and the fall is inconsistent with the contemporaneous records.  Cumulatively, the Board finds the lay evidence not credible.  

Furthermore, the Board finds the October 2012 VA examiner's opinion is entitled to more probative weight than the Veteran's argument that the current degenerative joint disease in his hips was caused by an injury to his right hip during the January 2000 fall or an injury to both hips at that time.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The probative value of evidence is based on knowledge and skill in analyzing the data, and the medical conclusion that is reached.  In the October 2012 VA examination report, the examining physician opined that the Veteran's current bilateral hip degenerative was consistent with aging and was less likely than not due to the January 2000 fall.  She based her opinion on her review of the claims file, examination of the Veteran, an x-ray study of the bilateral hips and sacroiliac joints, and professional knowledge.  She noted that a fall like the Veteran's January 2000 fall causes self-limiting, acute, and transitory injury "expected to cause temporary limitations" that are "not chronic."  She opined that such a fall cannot lead to degenerative spurring in the impacted joint.  

The physician also noted that on examination, the Veteran did not describe hip pain; rather, he described only right-sided sacroiliac pain.  She noted that the x-rays of the sacroiliac joints were unremarkable, and she reported that chronic sacroiliac joint pain, or sacroiliitis, does not cause bilateral hip spurs.  She also opined that the Veteran's chronic sacroiliitis was less likely than not caused by the January 2000 fall on ice.  She noted that sacroiliac pain is a common condition that has many causes, such as posture and physical condition status; and it was not caused by a single, remote, minor injury, such as the Veteran's fall in January 2000. 

The Board also finds that the Veteran's statements in which he reported that he experienced right hip pain since his January 2000 fall and left hip pain approximately one year later are entitled to no probative value under the Federal Circuit's recent holding in Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Here, the Board finds that the provisions of 38 C.F.R. § 3.309 do not assist the appellant.  While arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.309, and the Veteran had a post-service diagnosis of degenerative joint disease (arthritis), hip pathology was not "noted" during service.  Nothing in the contemporaneous records reflects characteristic manifestations of the disease entity or observations to establish chronicity.  Rather, the earliest documentation of early degenerative disease in the bilateral hips was reported in a December 2005 x-ray study of the hips.  A chronic disease of the hips was not shown during ACDUTRA.  Nothing in the records establishes that hip pathology was "noted" during service within the meaning of 38 C.F.R. § 3.303(b).  See Walker, supra.  Although the Veteran voiced a report of a fall in which he landed on his hips, no pathology was shown.  To the extent the pleadings may be read liberally that he was told that he has arthritis due to the fall, he would be competent to relay such information.  See Jandreau, 492 F. 3d at 1376.  However, the Board accords this lay "medical" opinion to be of little probative value.  The opinion does not present much of a factual foundation or detailed reasoning.  When compared to the VA opinion based on the physician's review of the claims file, examination of the Veteran, an x-ray study of the bilateral hips and sacroiliac joints, and professional knowledge, the lay medical opinion fades in importance.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service does not suffice to indicate that a current disability may be associated with service).

Additionally, the Veteran claims that his current left hip disorder is related to his current right hip disorder.  While a claim that a service connected disorder caused or aggravated a non-service-connected disorder could be a viable one, here, the right hip disorder has been found not to be service connected.  In the absence of service connection for the right hip disorder, service connection cannot be established on a secondary basis for the left hip disorder in relation to such disability as a matter of law.  See 38 C.F.R. § 3.310(a) (providing for service connection for a disability only where such disability is proximately due to or the result of a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For the foregoing reasons, the claims for service connection for a right hip disorder and for a left hip disorder, to include on a secondary basis, must be denied as a matter of law, and the preponderance of the evidence is against the claims on a direct and presumptive basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d at 1364; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint disease of the right hip is denied.

Entitlement to service connection for degenerative joint disease of the left hip, claimed as secondary to the right hip disorder, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


